            Case 7:19-cv-03850-VB Document 70 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
PERRY CUTTINO,                                                  :
                           Plaintiff,                           :
                                                                :
v.                                                              :
                                                                :
DUTCHESS COMMUNITY COLLEGE                                      :
ASSOCIATION, INC., DUTCHESS                                     :
                                                                    ORDER
COMMUNITY COLLEGE, PAMELA                                       :
EDINGTON, in her corporate capacity as                          :
                                                                    19 CV 3850 (VB)
President of DCC and DCCA and member of                         :
the DCC Board of Trustees & DCCA's Board of                     :
Directors, BRIDGETTE ANDERSON, in her                           :
official capacity as DCC's Associate Dean of                    :
the Administration-Campus Facilities & Safety,                  :
AND JANE DOES 1 THROUGH 10,                                     :
                           Defendants.                          :
----------------------------------------------------------------x

       On May 27, 2020, the Court so ordered the parties’ proposed civil case discovery plan
and scheduling order. (Doc. #63). The Order required the parties to provide a joint letter
regarding settlement by August 27, 2020.

        To date, the parties have not submitted a letter to the Court regarding settlement.

        Accordingly, the Court sua sponte extends the parties’ time to submit a joint letter to
September 4, 2020. The parties are reminded of their obligation to comply with the Court’s
orders.

Dated: August 28, 2020
       White Plains, NY
                                                     SO ORDERED:


                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
